Order entered August 13, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00930-CR

                          ALICE ANNETTE STEELE, Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 194th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F08-45120-M

                                          ORDER
      Appellant’s August 11, 2014 motion for extension of time to file appellant’s reply brief is

GRANTED. The time to file appellant’s reply brief is EXTENDED to September 10, 2014.


                                                     /s/   DAVID EVANS
                                                           JUSTICE